DETAILED ACTION
Claim Interpretation
As discussed in the Office action dated 02/23/2021, limitations of claims 24 and 25 invoke 35 U.S.C. 112(f) and are being interpreted to cover the corresponding structure described in the specification that achieves the claimed functions of the “processor module”.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew J. Aldag (Reg# 40,483) on 06/01/2021.

The application has been amended as follows: 

11. (Currently Amended) A method according to claim 10, wherein the selected probability density is modified according to characteristics of[[ the]] a kick.

12. (Currently Amended) A method for determining a property of a trajectory of a ball with a mobile computer device, comprising: 
capturing a sequence of video frames of the ball with a camera of the mobile computer device; 
finding candidates of the ball in at least three of the video frames; 

computing a property of the trajectory of the ball using travel of the ball through the curve trajectory; 
wherein the eliminating false positive detections of the ball comprises eliminating outlier candidates of the ball, and leaving remaining ball candidates to which the fitting occurs, and wherein eliminating outlier[[ ball]] candidates of the ball comprises eliminating ball candidates that do not have an appropriate sequential change in size of a circle fitted to a perimeter of[[ the]] found ball candidates.

25. (Currently Amended) A mobile computer device configured to determine a property of a trajectory of a ball, said mobile computer device comprising: 
a camera for capturing a sequence of video frames of the ball; 
a processor module configured to find candidates of the ball in at least three of the video frames; 
a processor module configured to eliminate false positive detections of the ball, comprising fitting ball candidates to a curve trajectory in which ball candidates not sufficiently representing the curve trajectory are eliminated as ball candidates; and 
a processor module configured to compute a property of the trajectory of the ball using travel of the ball through the curve trajectory; 
wherein the eliminating false positive detections of the ball comprises eliminating outlier candidates of the ball, and leaving remaining ball candidates to which the fitting occurs, and wherein eliminating outlier[[ ball]] candidates of the ball comprises eliminating ball candidates that do not have an appropriate sequential change in size of a circle fitted to a perimeter of[[ the]] found ball candidates.

26. (Currently Amended) A method according to claim 1, wherein a position of the camera is spaced from a goal structure and the goal structure is in[[ the]] a field of view of the camera and wherein the position of the camera is such that the ball moves away from the camera.

27. (Currently Amended) A method according to claim 1, wherein the probability density is modified according to[[ the]] a speed of the ball to determine a probability representing[[ the]] a chance of achieving a goal.
Allowable Subject Matter
Claims 1-6, 8-12, 15, 16, 18-22, and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to claims 1 and 24, Simeone discloses the method of computing a trajectory of the ball and determining whether the trajectory of the ball achieves intersection with a goal plane computed from the goal structure image, however, there is no mention of the goal plane mapped to a probability density.  Lindner et al. (US 2014/0285669) discloses probability and goal recognition, however, detecting or using a probability is not the same as detecting or using a probability density. Thus, while different prior arts disclose portions of the claim, none of the prior arts disclose or have reasonable motivation to combine to disclose all of the limitations of the claim as a whole. 
With regards to claims 2-6, 8-11, 26, and 27, they are dependent on allowed claim 1.
With regards to claim 12, 22, and 25, Lock discloses eliminating outlier candidates of the ball by fitting a curve trajectory, however, there is no mention of where eliminating outlier candidate balls comprises eliminating ball candidates that do not have an appropriate sequential change in size of a circle fitted to the perimeter of the found ball candidates. 
With regards to claims 15, 16, and 18-21, they are dependent on allowed claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766.  The examiner can normally be reached on 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROL WANG/Primary Examiner, Art Unit 2662